MEMORANDUM **
Washington state prisoner Dennis C. Tomoson appeals pro se the district court’s judgment dismissing his 28 U.S.C. § 2241 petition. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Appellant’s contentions regarding his temporary transfer out of state to a private correctional facility are foreclosed by White v. Lambert, 370 F.3d 1002 (9th Cir. 2004).
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.